Citation Nr: 0839762	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  06-29 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a service connection claim for diabetes mellitus, for 
accrued benefits purposes.  

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, for accrued benefits 
purposes.  

3.  Entitlement to service connection for brain cancer, for 
accrued benefits purposes.  

4.  Entitlement to service connection for a cardiac 
disability, to include hypertension, claimed as secondary to 
diabetes mellitus, for accrued benefits purposes.  

5.  Entitlement to service connection for lung cancer, 
claimed as due to Agent Orange exposure, for accrued benefits 
purposes.  

6.  Entitlement to an disability evaluation in excess of 20 
percent for right eye scotoma.  

7.  Entitlement to service connection for the cause of the 
veteran's death.

8.  Entitlement to service-connected burial benefits.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1968.  The veteran died in August 2005.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In the December 2005 decision, the RO continued a previous 
denial of service connection for diabetes mellitus, for 
accrued benefits purposes; denied service connection for 
peripheral neuropathy of the lower extremities, claimed as 
secondary to diabetes mellitus, for accrued benefits 
purposes; denied service connection for brain cancer, claimed 
as secondary to diabetes mellitus, for accrued benefits 
purposes;  denied service connection for a cardiac 
disability, claimed as secondary to diabetes mellitus, for 
accrued benefits purposes; denied service connection for 
hypertension, claimed as secondary to diabetes mellitus, for 
accrued benefits purposes; denied service connection for lung 
cancer, claimed as secondary to Agent Orange exposure, for 
accrued benefits purposes; denied service connection for the 
cause of the veteran's death; and did not establish 
eligibility to Dependents' Educational Assistance.  

The Board has combined the issues of service connection for 
hypertension and a cardiac disability, as reflected on the 
title page of this remand.

In a statement of the case issued in August 2006, the RO 
discused the cause of death issue, the accrued benefits 
issues, as well as an issue of dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C.A. § 1318 (West 
2002), but the Board notes that the DIC issue had not been 
adjudicated in the December 2005 rating decision; rather the 
issue of entitlement to Dependents' Educational Assistance 
had been adjudicated.  In other words, the RO has not yet 
issued a rating decision regarding the DIC claim under 
38 U.S.C.A. § 1318.  Such claim is thus reffered to the RO 
for the appropriate development.    

The appellant did not appear for a schedule Board hearing in 
September 2008 and has offered no explanation for her failure 
to report.  As such, the Board considers her hearing request 
to be withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, after a review of the claims folder, the Board 
concludes that a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the appellant's claim, so that she is afforded every possible 
consideration.

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  A letter furnished to the 
appellant in November 2005 in the present case informed her, 
in pertinent part, of her opportunity to submit "medical 
evidence that will show a reasonable probability that the 
condition that contributed to the veteran's death was caused 
by injury or diseae that began during service."  Importantly, 
however, that correspondence did not include a statement of 
the conditions for which the veteran was service-connected at 
the time of his death-despite evidence in the claims folder 
that he did indeed have service-connected disabilities at the 
time of his demise.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-353 (2007) (in which the United States Court of Appeals 
for Veterans Claims (Court) held that, because the RO's 
adjudication of a DIC claim hinges first on whether a veteran 
was service connected for any condition during his or her 
lifetime, the § 5103(a) notice in such a claim must include, 
inter alia, a statement of the conditions (if any) for which 
a veteran was service connected at the time of his or her 
death).  The Board finds, therefore, that a remand of the 
current appeal is necessary to afford the appellant proper 
VCAA notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

At the time of his death, the veteran had pending service 
connection claims for diabetes mellitus, peripheral 
neuropathy of the lower extremities, brain cancer, 
hypertension, cardiac disability, and lung cancer.  He had 
also submitted a substantive appeal with regard to an 
increased rating claim for right eye scotoma.  The appellant 
has not been given adequate VCAA notice concerning her 
accrued benefits claims.  As such, on remand, proper VCAA 
compliance is necessary.  

Review of the record also reflects that the medical evidence 
leading up to the veteran's death is incomplete.  The 
veteran's death certificate lists metastatic parotid gland 
carcinoma as the cause of his death.  However, VA medical 
records dating from April to July 2005 indicate that he had 
stage IV metastatic non-small cell carcinoma of the right 
lung diagnosed by bronchoscopy in April 2005, with multiple 
metastatic lesions in the brain.  The last treatment shown 
was chemotherapy for metastatic lung cancer in late July 
2005, and the veteran died at home in early August 2005.  
There is no mention in the medical records, except for the 
death certificate, of any parotid gland cancer.  The primary 
origin of the veteran's cancer is not clear.  Also, a VA 
medical record indicates that the veteran was hospitalized in 
April 2005 and there are no records in the claims folder 
documenting an April 2005 hospitalization.  Efforts should be 
made to associate with the claims folder all VA records, to 
include an April 2005 hospitalization report, leading up to 
the veteran's death.    

The issue of entitlement to service-connected burial benefits 
is inextricably intertwined with the issue of service 
connection for the cause of the veteran's death.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims 
folder and ensure that all notification 
and development action required by the 
VCAA are fully complied with and 
satisfied. Specifically, the RO should:

(a) Notify the appellant that the 
veteran was service-connected for 
residuals of fracture of the left 
internal malleolus, evaluated as 20 
percent disabling; right eye scotoma, 
evaluated as 20 percent disabling; and 
residuals of the right fourth 
metacarpal, evaluated as noncompensably 
disabling; 

(b) Notify the appellant of the 
information and evidence required to 
substantiate a DIC claim based on a 
previously service-connected 
disability;

(c) Notify the appellant of the 
information and evidence required to 
substantiate a DIC claim based on a 
disability not yet service-connected.

2.  Properly notify the appellant of 
the criteria necessary to substantiate 
the following accrued benefits claims -
new and material claim for diabetes 
mellitus; service connection claims for 
peripheral neuropathy of the lower 
extremities; brain cancer; cardiac 
disability, to include hypertension, 
claimed as secondary to diabetes 
mellitus; lung cancer, claimed as due 
to Agent Orange exposure; and 
entitlement to a disabilty evaluation 
in excess of 20 percent for right eye 
scotoma.   

3.  The RO should ensure that all VA 
medical records, leading up to the 
veteran's death, to include any April 
2005 hospitalization records (if any) 
are obtained and incorporated into the 
claims folder.   

4.  Thereafter, readjudicate the 
appellant's pending claims in light of 
any additional evidence added to the 
record.  If the benefits sought on appeal 
remain denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
S. B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




